Citation Nr: 1441349	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for major depressive disorder (MDD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychotic disorder.

4.   Entitlement to service connection for hypothyroidism.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to August 1990.  He subsequently served for a period in the Navy Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011 the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In February 2012, the Board remanded the claims for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  MDD and PTSD were not affirmatively shown to have had onset during service and are otherwise unrelated to an injury, disease, or event in service.

2.  A psychotic disorder was not affirmatively shown to have had onset during service, a psychotic disorder is otherwise unrelated to an injury, disease, or event in service, a psychotic disorder was not manifested to a compensable degree within one year after the separation from service.

3.  Hypothyroidism was not affirmatively shown to have had onset during service,   hypothyroidism is otherwise unrelated to an injury, disease, or event in service, and hypothyroidism was not manifested to a compensable degree within one year after the separation from service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for MDD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for a psychotic disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter in January 2007.  As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, private records, and records of the Social Security Administration. 

Because there is no evidence that MDD, PTSD, psychosis, or hypothyroidism may be associated with an established injury, disease or event in service, a VA medical examination or VA medical opinion under the duty to assist is not necessary to decide the claims.  38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 




As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 






If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as a psychotic disorder or an endocrinopathy like hypothyroidism, if manifested to a compensable degree within the year after active service.  38 U.S.C.A. § § 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

MDD, PTSD, and Psychotic Disorder

The Veteran asserts that paranoid schizophrenia, depression, and suicidal tendencies began in 1988 and that PTSD had onset in 1990, during service.

The service treatment records and the service personnel records contain no psychiatric complaint.  On separation examination in August 1990, the Veteran denied a history of depression or excessive worry, loss of memory or amnesia or nervous trouble of any sort.  The V psychiatric evaluation at discharge was normal.  

After service VA records in March 2005 show diagnoses included depression versus medical condition and psychosis.  The psychosocial and environmental problems included homelessness and chronic drug abuse. 

In September 2006, the Veteran suffered a gunshot wound.  In October 2006 he was admitted to a VA hospital due to suicidal ideation and auditory hallucinations.  On admission, the Veteran stated that he had felt depressed all his life, but more so  recently to the point of being suicidal.  In an addendum to the initial report, it was noted that the Veteran had symptoms that coincided with a diagnosis of PTSD related to the shooting incident.  The diagnoses included depression and psychosis.

On follow-up by VA, history included several arrests for various charges, including domestic violence, substance abuse treatment since 1996, and outpatient psychiatric treatment since 1999.  The diagnoses were depressive disorder, psychotic disorder, and rule out MDD.



On evaluation by VA in January 2007, history included hallucinations since the Veteran was in 20s, pre-dating depression.  The Veteran complained of PTSD symptoms relating to the shooting incident.

In February 2007 in a statement, the Veteran described the following in-service stressor: in 1988, while ashore on liberty in Naples, Italy from the USS Jesse L. Brown, he and two shipmates witnessed a fight between locals in which shots were fired.  The Veteran and his shipmates ran from the scene, but the locals fired after them and one of his shipmates was hit in the back by a bullet.  In another incident, in Cannes, France, in 1989, the Veteran was ashore on liberty when he witnessed a traffic accident in which two children were hit by a vehicle while they were playing, and later died at the scene.  

In March 2007, on a VA mental health intake evaluation, the Veteran denied emotional trauma due to military service.  He provided a history of three prior convictions and time in jail.  

In July 2007, in a determination by the Social Security Administration, the Veteran was denied SSA disability insurance benefits.

In April 2007 the Veteran was referred for VA psychological evaluation to assess for consistency of his reports and to assess for possible symptom exaggeration.  The psychologist's overall impression was strong evidence the Veteran was exaggerating or feigning his symptoms, but it did not rule out the presence of actual symptoms.

In June 2007, the RO determined that the alleged in-service stressors were insufficient to submit to the U.S. Army and Joint Services Records Research Center (JSRRC) or to the National Archives Records Administration (NARA) for verification because the incidents involved civilians and such information would not be in the service records.



In July 2007, it was noted by VA that the Veteran's depressive symptoms had been apparent through objective evaluation, but the psychotic symptoms had not, and that PTSD was related to the shooting incident in 2006.  The clinical impression included depressive disorder, psychotic disorder, and PTSD.

In May 2011, the Veteran testified that he was not treated in service for a psychiatric disorder, because he had ignored the symptoms at that time.  He stated that  PTSD due to a gunshot wound occurred prior to service, stated that he was not shot during service, but he did report an in-service stressor in Italy when he witnessed a shipmate, who was run over while on shore leave in 1988.  The Veteran could not remember the name of the shipmate.  The Veteran stated he began having hallucinations of the event in 1988 and 1989. 

In July 2011, a VA health care professional was unable to determine whether the Veteran's diagnosis was related to service.  In August 2011, PTSD was related to the gunshot wound, and cocaine and alcohol dependence."

In February 2012, the Board directed development to verify whether a shipmate of the Veteran was injured in a vehicle accident during a port call as described by the Veteran.  The RO obtained the deck logs of the Brown during the applicable period, which contained no information about any crew member being injured or killed in circumstances as described by the Veteran.  In addition, the Naval Criminal Investigative Service (NCIS) reported that there was no record that the Veteran witnessed a vehicle accident while on liberty in a port in Italy.  In April 2013 the RO issued a formal finding of the lack of information required to corroborate stressors associated with the claim of service connection for PTSD.

The RO also obtained service personnel records of the Navy Reserve.  The records contained no information about psychiatric symptoms.  





Hypothyroidism

The service treatment records contain no compliant of finding of a thyroid abnormality.  

After service VA records show that in March 2005 the diagnosis was  hypothyroidism.

In January 2007, the Veteran asserted that the thyroid imbalance had onset in 1994.  

In May 2007, on a VA endocrinology consultation, the clinical assessment was abnormal thyroid function tests.

In May 2011, the Veteran testified that he began to experience symptoms of hypothyroidism in 1988, although it may have been 1978.  The Veteran stated he had difficulty concentrating and focusing, which he attributed to hypothyroidism.
 
Analysis 

As there are diagnoses of MDD, PTSD, and a psychotic disorder and of hypothyroidism, the first element of service connection, namely, evidence of current disabilities is met.  The evidence must also show an in-service incurrence or aggravation of a disease or injury, and a causal relationship between a present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

On the basis of the service treatment records alone, neither MDD, nor PTSD, nor a psychotic disorder, nor hypothyroidism was affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   



A psychotic disorder and hypothyroidism are chronic diseases under 38 C.F.R. § 3.309(a), and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), are addressed.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  

However the record does not show that a psychotic disorder or hypothyroidism was manifested during service, so that chronicity does not apply.  As symptoms of the claimed psychotic disorder or hypothyroidism were not "noted during service" under 38 C.F.R. § 3.303(b), continuity of symptomatology avenue to service connection does not apply.  

As for MDD and PTSD, the disorders are no on the list of chronic diseases in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Walker, at 1338-40.  

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In this case, there is no medical evidence or opinion that shows or suggests that the claimed disabilities are related to service.  The Veteran does asserted that the claimed disabilities are related to service.



"Competent lay evidence" means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience.

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Neither MDD, nor PTSD, nor psychosis, nor hypothyroidism is capable of lay observation, that is, a simple medical condition, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  

Also, neither MDD, nor PTSD, nor psychosis, nor hypothyroidism is a type of condition under case law that has been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).


See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer); and see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

Applying the guidance of current case law, hypothyroidism is an internal disease process more analogous to rheumatic fever than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  And MDD, PTSD, and a psychosis are mental disorders that are specifically in the province of medical professionals to diagnose.  For this reason, none of the claimed disabilities is a type of condition under case law that has been found to be capable of lay observation.

The Board concludes that neither MDD, nor PTSD, nor psychosis, nor hypothyroidism is capable of lay observation by Jandreau or by case law.  As the claimed disabilities are not capable of lay observation, the claimed disabilities are not simple medical conditions that the Veteran as a lay person is competent to identify whether a psychiatric disorder was present in service.

As the claimed diseases are not simple medical conditions by Jandreau and by case law, and as no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify, that is, diagnose the claimed disabilities, or to express an opinion on the cause of the claimed disabilities as any inference based on what is not personally observable cannot be competent lay evidence, the Veteran's lay evidence is not competent evidence and the lay evidence is excluded, that is, not to be considered as evidence favorable to the claims.  







The Veteran asserted during testimony that his symptoms began during service and have been continuous since service.  However, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a) and "noted" in service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

While the Veteran is competent to describe symptoms since service, the Board must now determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

On separation examination in August 1990, the Veteran denied psychiatric symptoms during service, and in his current claim he reported that the disabilities became manifest after discharge from service.  This evidence is in stark contrast to the Veteran's statement his symptoms began during service.  Given this inconsistency, the Board finds the Veteran's account of symptoms that began during service to be internally inconsistent with other evidence and accordingly is not credible and has no probative value on a material issue of fact, namely, establishment of an in-service incurrence of a disease or injury.  

As for PTSD, the Veteran's accounts of the in-service stressors are internally inconsistent.  The Veteran originally cited a shooting incident in Italy that involved an injured shipmate, and a traffic accident in France that involved local citizens, but he subsequently transformed the account into a traffic accident in Italy in which a shipmate was injured.  The Service Department has been unable to verify any of the Veteran's claimed in-service stressors, and in any event no medical professional has associated PTSD with such claimed in-service stressors.  



Rather the evidence shows that PTSD is associated with the gunshot wound that the Veteran suffered after service in September 2006.

As for hypothyroidism, there is no medical evidence that hypothyroidism was shown or noted in service or that hypothyroidism is related to an injury or disease in service.  And as already explained the Veteran is not competent to identify hypothyroidism or to express an opinion as to either the onset or cause of the claimed disability. 

Conclusion 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claims of service connection for MDD, PTSD, a psychotic disorder, and hypothyroidism, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for major depressive disorder is denied.

Service connection for posttraumatic stress disorder is denied. 

Service connection for a psychotic disorder is denied.

Service connection for hypothyroidism is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


